Exhibit 10.15

 
M E M O R A N D U M
 
 
 
 
 
 
 
 
 
 
 
TO:
 
 
 
 
 
 
 
 
 
FROM:
Compensation Committee
 
 
 
 
 
 
 
DATE:
 
 
 
 
 
 
 
 
 
RE:
Long Term Incentive Plan
 
 
 
 
 
 
 
 
 
 
 
 





You have been selected to participate in the LKQ Corporation Long Term Incentive
Plan (“LTIP”) for the _____________ Performance Period. The potential payout
under your award is subject to all of the terms and conditions set forth in the
LTIP (a copy of which is attached to this memorandum). In the event of any
inconsistency between the terms and conditions of the LTIP and this memorandum,
the terms and conditions of the LTIP shall control.
Performance Period:
 
January 1,                          
 to December 31,                                
 
 
 
 
 
 
 
 
 
Awards Components:
 
See the attached Award Component Matrix
 
 
 
 
 
 
 
 
 
 
Subject to the condition that the stockholders of the
 
 
 
Company approve proposal no. 4 (Amendment to Our
 
 
 
Long Term Incentive Plan) at the Annual Meeting of
 
 
 
Stockholders on May 7, 2012, each of diluted earnings per
 
 
 
share, revenue and return on equity shall be increased to the
 
 
 
extent that it was reduced in accordance with GAAP by
 
 
 
objectively determinable amounts (as specifically disclosed
 
 
 
in the Company's financial statements or other filings under
 
 
 
the Securities Exchange Act of 1934) due to:
 
 
 
 
 
 
1.
A change in accounting policy or GAAP;
 
 
2.
Dispositions of assets or businesses;
 
 
3.
Asset impairments;
 
 
4.
Amounts incurred in connection with any refinancing;
 
 
5.
Losses on interest rate swaps resulting from mark to
 
 
 
market adjustments or discontinuing hedges;
 
 
6.
Board approved restructuring charges




--------------------------------------------------------------------------------



 
 
7.
Losses related to environmental, legal, product liability
 
 
 
or other contingencies;
 
8.
Changes in tax laws;
 
 
9.
Changes in contingent purchase price liabilities; 
 
10.
Losses from discontinued operations; and
 
 
11.
Other extraordinary, unusual or infrequently occurring
 
 
 
items as disclosed in the Company's financial statements
 
 
 
or filings under the Securities Exchange Act of 1934.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




